Citation Nr: 0600983	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-37 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to July 1968 and had periods of active duty for 
training (ACDUTRA) in the Army National Guard from December 
1975 to September 1994.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision of the Newark, New Jersey RO.  In September 
2005, the veteran testified at a Travel Board hearing before 
the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his cervical spine and 
low back during his period of active duty from August 1966 to 
July 1968.  He also alleges that he aggravated the disability 
on ACDUTRA with the Army National Guard (HHC 250th Signal 
Battalion) at Camp Edwards in August 1990.  He states that he 
was taken by stretcher to a nearby service medical facility 
for treatment.  At the September 2005 hearing, he also stated 
that he was taken to a hospital in Massachusetts.

The Board finds that while the development for the veteran's 
service medical records is complete, the development with 
respect to his ACDUTRA records is not.  Since his claim is 
based, at least in part, on an alleged injury on ACDUTRA, his 
dates of ACDUTRA must be verified.  As it is unclear from his 
statements whether he was seen for his alleged ACDUTRA injury 
at a military medical facility or at a private hospital, this 
also must be clarified, and records of the treatment must be 
secured.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must ask the veteran to 
provide detailed information regarding 
his alleged injury on ACDUTRA in August 
1990.  He should specify the date of the 
injury, the location, and the 
facility(ies) where he was treated 
(included on follow-up.  

2.  The RO should then: (a) Verify 
whether the veteran was indeed on ACDUTRA 
on the date of alleged injury, and (b) if 
so, secure the complete records of the 
treatment for the injury (and any follow-
up treatment).

3.  If any records obtained show 
back/cervical spine injury/treatment on 
ACDUTRA, the veteran should be scheduled 
for a VA orthopedic examination to 
determine whether his current cervical 
spine and low back disabilities are 
related to such injury and treatment.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should note the veteran's 
service medical records, any medical 
records secured pursuant to the request 
above, and his statements and testimony, 
and should opine whether it is at least 
as likely as not (i.e., a 50 % or better 
probability) that the veteran's current 
cervical spine and low back disabilities 
were caused or aggravated by his military 
service (including ACDUTRA) or any 
injury(ies) sustained therein.  The 
examiner should explain the rationale for 
all opinions given.

4.  The RO should then re-adjudicate the 
claims.  If they remain denied, an 
appropriate supplemental statement of the 
case should be issued, and the appellant 
and his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


